UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended November 30, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-13 11-30-13 Class A –1.71 10.79 6.27 –5.09 –1.71 66.91 83.70 3.78 3.77 Class B –2.50 10.80 6.17 –5.68 –2.50 66.98 81.97 3.25 3.24 Class C 1.28 11.03 6.02 –1.93 1.28 68.73 79.37 3.26 3.25 Class I 2 3.34 12.20 7.15 –0.45 3.34 77.81 99.51 4.26 4.26 Class R1 2.81 11.53 6.44 –0.62 2.81 72.60 86.62 3.60 3.60 Class R2 3.23 11.82 6.71 –0.44 3.23 74.83 91.50 3.81 3.81 Class R3 2.74 11.57 6.46 –0.73 2.74 72.87 87.01 3.71 3.70 Class R4 3.23 11.94 6.79 –0.39 3.23 75.73 92.96 4.09 3.98 Class R5 3.52 12.22 7.09 –0.28 3.52 78.00 98.40 4.29 4.28 Class R6 3.59 12.34 7.25 –0.24 3.59 78.91 101.31 4.36 4.35 Index † –1.61 5.33 4.71 –0.56 –1.61 29.64 58.47 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares. Effective 2-3-14, Class A sales charges of the fund are being reduced to 4.0%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2 Class R3 Class R4* Class R5 Class R6 Net (%) 0.90 1.60 1.60 0.51 1.20 0.95 1.10 0.70 0.50 0.45 Gross (%) 0.90 1.60 1.60 0.51 1.20 0.95 1.10 0.80 0.50 0.45 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares. The current waiver agreement expires on September 30, 2014, unless renewed by mutual agreement of the fund and the distributor based upon a determination that this is appropriate under the circumstances at that time. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Income Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 4 11-30-03 $18,197 $18,197 $15,847 Class C 4 11-30-03 17,937 17,937 15,847 Class I 2 11-30-03 19,951 19,951 15,847 Class R1 2 11-30-03 18,662 18,662 15,847 Class R2 2 11-30-03 19,150 19,150 15,847 Class R3 2 11-30-03 18,701 18,701 15,847 Class R4 2 11-30-03 19,296 19,296 15,847 Class R5 2 11-30-03 19,840 19,840 15,847 Class R6 2 11-30-03 20,131 20,131 15,847 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effects of reimbursements and waivers. 2 For certain types of investors as described in the fund’s prospectuses. 3 Class R3, Class R4, and Class R5 shares were first offered on 5-21-09; Class R6 shares were first offered 9-1-11; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R3, Class R4, Class R5, Class R6, and Class R2 shares, as applicable. 4 The contingent deferred sales charge is not applicable. Semiannual report | Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $993.90 $4.35 Class B 1,000.00 991.90 7.84 Class C 1,000.00 990.40 7.83 Class I 1,000.00 995.50 2.65 Class R1 1,000.00 993.80 6.00 Class R2 1,000.00 995.60 4.40 Class R3 1,000.00 992.70 5.49 Class R4 1,000.00 996.10 3.50 Class R5 1,000.00 997.20 2.45 Class R6 1,000.00 997.60 2.25 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $1,020.70 $4.41 Class B 1,000.00 1,017.20 7.94 Class C 1,000.00 1,017.20 7.94 Class I 1,000.00 1,022.40 2.69 Class R1 1,000.00 1,019.10 6.07 Class R2 1,000.00 1,020.70 4.46 Class R3 1,000.00 1,019.60 5.57 Class R4 1,000.00 1,021.60 3.55 Class R5 1,000.00 1,022.60 2.48 Class R6 1,000.00 1,022.80 2.28 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.87%, 1.57%, 1.57%, 0.53%, 1.20%, 0.88%, 1.10%, 0.70%, 0.49% and 0.45% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Income Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 44.6% Capital Preferred Securities 2.4% Foreign Government Obligations 24.5% Convertible Bonds 1.5% Term Loans 12.9% Common Stocks 0.7% Collateralized Mortgage Obligations 5.7% Asset Backed Securities 0.2% Preferred Securities 5.6% Short-Term Investments & Other 1.9% Country Composition 1 United States 59.4% Sweden 2.2% Australia 4.0% Brazil 2.1% Canada 3.7% Philippines 2.0% Ireland 2.9% Thailand 2.0% Singapore 2.8% Other Countries 16.6% New Zealand 2.3% Quality Composition U.S. Government Agency CMO 0.7% B 23.4% AAA 13.6% CCC & Below 3.2% AA 6.4% Equity 0.7% A 4.0% Preferred Securities 5.6% BBB 19.1% Not Rated 1.9% BB 19.5% Short-Term Investments & Other 1.9% Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Illiquid securities may be difficult to sell at a price approximating their value. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Currency transactions are impacted by fluctuations in exchange rates, which may adversely affect the U.S. dollar value of a fund’s investments. The use of hedging and derivatives transactions could produce disproportionate gains or losses and may increase volatility and costs. For additional information on these and other risk considerations, please see the fund’s prospectuses. 1 As a percentage of net assets on 11-30-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc., ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-13 and do not reflect subsequent downgrades or upgrades, if any. 10 Income Fund | Semiannual report Fund’s investments As of 11-30-13 (unaudited) Maturity Rate (%) date Par value^ Value Corporate Bonds 44.6% (Cost $1,395,468,239) Consumer Discretionary 8.2% Auto Components 1.2% American Axle & Manufacturing, Inc. 6.625 10-15-22 10,180,000 10,765,350 Lear Corp. 8.125 03-15-20 3,600,000 3,978,000 Tenneco, Inc. 6.875 12-15-20 3,185,000 3,487,575 The Goodyear Tire & Rubber Company 7.000 05-15-22 16,115,000 17,363,913 The Goodyear Tire & Rubber Company 8.750 08-15-20 2,495,000 2,912,913 Automobiles 1.4% Chrysler Group LLC 8.250 06-15-21 2,600,000 2,957,500 Ford Motor Company 4.750 01-15-43 8,750,000 7,818,843 Ford Motor Company 6.625 10-01-28 6,818,000 7,739,739 Ford Motor Company 7.450 07-16-31 3,662,000 4,467,552 Ford Motor Credit Company LLC 4.250 02-03-17 7,065,000 7,641,991 General Motors Financial Company, Inc. (S) 4.250 05-15-23 15,605,000 14,863,763 Hotels, Restaurants & Leisure 0.3% Arcos Dorados Holdings, Inc. (S) 10.250 07-13-16 BRL 10,025,000 4,101,478 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,499,000 1,469,020 MGM Resorts International 8.625 02-01-19 3,375,000 3,974,063 Household Durables 0.3% Beazer Homes USA, Inc. 6.625 04-15-18 1,605,000 1,725,375 Meritage Homes Corp. 7.000 04-01-22 3,160,000 3,341,700 Standard Pacific Corp. 8.375 05-15-18 3,025,000 3,524,125 Standard Pacific Corp. 8.375 01-15-21 1,835,000 2,110,250 Internet & Catalog Retail 0.3% QVC, Inc. 5.950 03-15-43 8,760,000 7,752,477 Media 4.1% AMC Entertainment, Inc. 8.750 06-01-19 4,210,000 4,504,700 Cablevision Systems Corp. 8.000 04-15-20 6,700,000 7,470,500 Cablevision Systems Corp. 8.625 09-15-17 4,905,000 5,677,538 CCO Holdings LLC 5.750 01-15-24 11,600,000 10,933,000 Cinemark USA, Inc. 4.875 06-01-23 15,590,000 14,615,625 Cinemark USA, Inc. 7.375 06-15-21 3,950,000 4,315,375 DISH DBS Corp. 5.000 03-15-23 8,745,000 8,329,613 See notes to financial statements Semiannual report | Income Fund 11 Maturity Rate (%) date Par value^ Value Media (continued) DISH DBS Corp. 5.875 07-15-22 1,940,000 $1,964,250 DISH DBS Corp. 7.875 09-01-19 15,250,000 17,651,875 Lamar Media Corp. 5.000 05-01-23 4,515,000 4,311,825 Quebecor Media, Inc. 7.375 01-15-21 CAD 1,310,000 1,329,973 Regal Entertainment Group 9.125 08-15-18 839,000 916,608 Shaw Communications, Inc. 5.500 12-07-20 CAD 3,155,000 3,275,731 Shaw Communications, Inc. 5.700 03-02-17 CAD 2,325,000 2,400,250 Shaw Communications, Inc. 6.500 06-02-14 CAD 3,055,000 2,936,917 Sirius XM Radio, Inc. (S) 5.250 08-15-22 3,175,000 3,214,688 Sirius XM Radio, Inc. (S) 5.875 10-01-20 8,905,000 9,183,281 Univision Communications, Inc. (S) 6.750 09-15-22 9,130,000 10,043,000 Videotron, Ltd. (S) 7.125 01-15-20 CAD 4,670,000 4,735,838 Virgin Media Secured Finance PLC 5.250 01-15-21 2,210,000 2,258,503 WMG Acquisition Corp. 11.500 10-01-18 10,175,000 11,777,563 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 6,800,000 7,687,312 Specialty Retail 0.3% Toys R Us Property Company II LLC 8.500 12-01-17 1,575,000 1,632,094 Toys R Us, Inc. 10.375 08-15-17 7,940,000 7,503,300 Textiles, Apparel & Luxury Goods 0.1% PVH Corp. 7.375 05-15-20 3,700,000 4,042,250 Consumer Staples 2.7% Beverages 0.7% Anheuser-Busch InBev Worldwide, Inc. 9.750 11-17-15 BRL 7,710,000 3,269,958 Constellation Brands, Inc. 3.750 05-01-21 6,920,000 6,522,100 Constellation Brands, Inc. 4.250 05-01-23 9,675,000 9,094,500 Corporacion Lindley SA (S) 6.750 11-23-21 3,160,000 3,381,200 Food & Staples Retailing 0.6% Hawk Acquisition Sub, Inc. (S) 4.250 10-15-20 12,110,000 11,655,875 Sun Merger Sub, Inc. (S) 5.875 08-01-21 6,930,000 7,172,550 Food Products 0.3% Corporacion Pesquera Inca SAC (S) 9.000 02-10-17 4,004,000 3,953,950 JBS Investments GmbH (S) 7.750 10-28-20 2,820,000 2,834,100 Marfrig Holding Europe BV (S) 8.375 05-09-18 1,760,000 1,632,400 TreeHouse Foods, Inc. 7.750 03-01-18 2,500,000 2,631,250 Household Products 0.6% Harbinger Group, Inc. (S) 7.875 07-15-19 16,765,000 17,980,463 Tobacco 0.5% Alliance One International, Inc. (S) 9.875 07-15-21 17,385,000 15,994,200 Energy 4.2% Energy Equipment & Services 0.8% Calfrac Holdings LP (S) 7.500 12-01-20 4,920,000 4,981,500 Inkia Energy, Ltd. (S) 8.375 04-04-21 12,190,000 13,195,675 PHI, Inc. 8.625 10-15-18 4,875,000 5,240,625 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 2,490,000 2,645,625 12 Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Gas Utilities 0.3% DCP Midstream LLC (5.850% to 5-21-23, then 3 month LIBOR + 3.850%) (S) 5.850 05-21-43 8,310,000 $7,717,913 Oil, Gas & Consumable Fuels 3.1% Arch Coal, Inc. 7.000 06-15-19 2,855,000 2,184,075 Arch Coal, Inc. 7.250 06-15-21 5,115,000 3,861,825 Carrizo Oil & Gas, Inc. 7.500 09-15-20 3,100,000 3,394,500 CNOOC Finance 2013, Ltd. 3.000 05-09-23 9,405,000 8,570,381 Ecopetrol SA 4.250 09-18-18 1,280,000 1,331,200 Ecopetrol SA 5.875 09-18-23 3,710,000 3,923,325 EP Energy LLC 7.750 09-01-22 5,100,000 5,737,500 MarkWest Energy Partners LP 6.500 08-15-21 2,012,000 2,172,960 MEG Energy Corp. (S) 6.375 01-30-23 2,405,000 2,429,050 Niska Gas Storage US LLC 8.875 03-15-18 4,380,000 4,588,050 Pertamina Persero PT (S) 5.250 05-23-21 3,910,000 3,729,163 Pertamina Persero PT (S) 6.500 05-27-41 2,800,000 2,380,000 Petrobras Global Finance BV 4.375 05-20-23 15,390,000 13,981,184 Petrobras International Finance Company 5.375 01-27-21 5,035,000 5,049,048 Petroleos Mexicanos 6.000 03-05-20 2,685,000 2,970,281 Sabine Pass Liquefaction LLC (S) 5.625 04-15-23 10,465,000 9,915,588 Samson Investment Company (S) 10.500 02-15-20 7,820,000 8,455,375 SandRidge Energy, Inc. 7.500 02-15-23 6,200,000 6,324,000 SM Energy Company (S) 5.000 01-15-24 8,050,000 7,768,250 Valero Energy Corp. 6.125 02-01-20 1,530,000 1,751,018 Financials 15.3% Capital Markets 0.4% HK Land Treasury SG 3.860 12-29-17 SGD 4,000,000 3,397,082 Temasek Financial I, Ltd. 3.265 02-19-20 SGD 12,250,000 10,319,560 Commercial Banks 3.2% ANZ National International, Ltd. 2.950 07-27-15 SGD 11,000,000 9,015,652 Banco Safra SA (S) 10.250 08-08-16 BRL 4,641,000 1,888,808 Banco Votorantim SA (S) 6.250 05-16-16 BRL 10,930,000 5,184,592 Bancolombia SA 5.950 06-03-21 5,995,000 6,189,838 BBVA Bancomer SA (S) 6.500 03-10-21 5,570,000 5,848,500 DBS Bank, Ltd. (S) 6.890 12-23-13 IDR 66,000,000,000 5,467,476 Fifth Third Bancorp (5.100% to 6-30-23, then 3 month LIBOR + 3.033%) (Q) 5.100 06-30-23 13,115,000 11,606,775 International Finance Corp. 3.875 02-26-18 NZD 10,482,000 8,243,207 National Australia Bank, Ltd. 6.000 02-15-17 AUD 5,420,000 5,247,661 Northgroup Preferred Capital Corp. (6.378% to 10-15-17 then 3 month LIBOR + 1.173%) (Q)(S) 6.378 10-15-17 7,631,000 7,798,882 PNC Financial Services Group, Inc. (P)(Q) 4.459 01-06-14 3,540,000 3,540,000 PNC Funding Corp. 5.625 02-01-17 3,360,000 3,743,756 Regions Financial Corp. 7.375 12-10-37 4,085,000 4,410,370 Synovus Financial Corp. 5.125 06-15-17 1,595,000 1,642,850 The Royal Bank of Scotland PLC (P) 1.849 03-31-14 SGD 6,250,000 4,931,640 Valley National Bancorp 5.125 09-27-23 6,445,000 6,478,444 See notes to financial statements Semiannual report | Income Fund 13 Maturity Rate (%) date Par value^ Value Commercial Banks (continued) Westpac Banking Corp. 7.250 02-11-20 AUD 5,000,000 $5,115,092 Zions Bancorporation (5.800% to 6-15-23, then 3 month LIBOR + 3.800%) (Q) 5.800 06-15-23 7,675,000 6,869,125 Consumer Finance 0.1% Discover Financial Services 5.200 04-27-22 3,100,000 3,262,108 Diversified Financial Services 7.9% Banco Continental SA (7.375% to 10-7-20, then 3 month LIBOR + 6.802%) (S) 7.375 10-07-40 3,455,000 3,673,660 Bank of America Corp. (8.000% to 1-30-18, then 3 month LIBOR + 3.630%) (Q) 8.000 01-30-18 2,730,000 3,016,650 Citigroup, Inc. 6.250 06-29-17 NZD 9,880,000 8,254,766 Citigroup, Inc. (5.900% to 2-15-23, then 3 month LIBOR + 4.230%) (Q) 5.900 02-15-23 4,350,000 4,089,000 Corporacion Andina de Fomento 3.750 01-15-16 5,610,000 5,850,994 EUROFIMA 6.000 01-28-14 AUD 14,285,000 13,063,908 European Investment Bank 4.250 02-04-15 NOK 85,900,000 14,421,907 European Investment Bank 5.375 05-20-14 AUD 17,636,000 16,243,981 European Investment Bank 6.500 09-10-14 NZD 5,685,000 4,730,028 General Electric Capital Australia Funding Pty, Ltd. 7.000 10-08-15 AUD 2,600,000 2,513,125 General Electric Capital Corp. 4.250 01-17-18 NZD 5,330,000 4,214,360 General Electric Capital Corp. 4.875 04-05-16 SEK 69,000,000 11,232,378 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 13,510,000 15,029,875 General Electric Capital Corp., Series A 7.625 12-10-14 NZD 33,700,000 28,425,452 Gruposura Finance (S) 5.700 05-18-21 5,165,000 5,307,038 Inter-American Development Bank 5.375 05-27-14 AUD 13,790,000 12,711,515 Intercorp Retail Trust (S) 8.875 11-14-18 3,985,000 4,184,250 International Bank for Reconstruction & Development 2.125 05-29-17 NOK 17,190,000 2,813,242 International Bank for Reconstruction & Development 3.250 04-14-14 NOK 34,300,000 5,626,267 International Bank for Reconstruction & Development 4.500 08-16-16 NZD 9,400,000 7,708,892 International Bank for Reconstruction & Development 5.375 12-15-14 NZD 14,720,000 12,211,382 KFW 4.000 12-15-14 NOK 38,410,000 6,411,750 KFW 5.750 05-13-15 AUD 22,750,000 21,569,260 KFW 6.000 01-19-16 AUD 11,500,000 11,099,352 KFW 6.000 08-20-20 AUD 14,600,000 14,374,820 Leucadia National Corp. 5.500 10-18-23 6,950,000 7,004,120 Merrill Lynch & Company, Inc. (P) 0.889 12-01-26 4,405,000 3,837,358 SPL Logistics Escrow LLC (S) 8.875 08-01-20 2,610,000 2,773,125 14 Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Insurance 1.5% American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 13,725,000 $16,476,863 Assured Guaranty Municipal Holdings, Inc. (6.400% to 12-15-36, then 1 month LIBOR + 2.215%) (S) 6.400 12-15-66 2,950,000 2,330,500 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR + 2.125%) (S) 6.505 02-12-67 8,355,000 8,104,350 MetLife, Inc. 6.400 12-15-36 7,690,000 7,882,250 Prudential Financial, Inc. (5.875% to 9-1-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 9,825,000 9,923,250 The Allstate Corp. (6.500% to 5-15-37, then 3 month LIBOR + 2.120%) 6.500 05-15-57 4,390,000 4,565,600 Real Estate Investment Trusts 0.6% Corrections Corp. of America 4.125 04-01-20 6,441,000 6,296,078 DDR Corp. 4.625 07-15-22 4,035,000 4,170,346 Host Hotels & Resorts LP 4.750 03-01-23 8,050,000 8,169,752 Real Estate Management & Development 1.1% CapitaMalls Asia Treasury, Ltd. 3.950 08-24-17 SGD 14,250,000 11,933,604 CBRE Services, Inc. 5.000 03-15-23 6,010,000 5,777,113 Country Garden Holdings Company, Ltd. (S) 7.500 01-10-23 3,075,000 2,975,063 Country Garden Holdings Company, Ltd. (S) 11.125 02-23-18 2,090,000 2,332,963 Realogy Corp. (S) 7.625 01-15-20 770,000 860,475 Realogy Corp. (S) 7.875 02-15-19 4,590,000 5,014,575 Yanlord Land Group, Ltd. (S) 10.625 03-29-18 4,170,000 4,576,575 Thrifts & Mortgage Finance 0.5% Nationstar Mortgage LLC 7.875 10-01-20 2,175,000 2,256,563 Nationstar Mortgage LLC 9.625 05-01-19 11,359,000 12,778,875 Health Care 2.1% Biotechnology 0.1% Grifols, Inc. 8.250 02-01-18 2,465,000 2,640,631 Health Care Providers & Services 1.7% Community Health Systems, Inc. 7.125 07-15-20 2,540,000 2,628,900 Envision Healthcare Corp. 8.125 06-01-19 1,055,000 1,143,356 HCA, Inc. 7.500 02-15-22 10,400,000 11,570,000 HCA, Inc. 8.000 10-01-18 2,135,000 2,519,300 HCA, Inc. 8.500 04-15-19 10,000,000 10,687,500 Tenet Healthcare Corp. (S) 4.375 10-01-21 15,988,000 15,028,720 Tenet Healthcare Corp. (S) 6.000 10-01-20 6,845,000 7,153,025 WellCare Health Plans, Inc. 5.750 11-15-20 3,689,000 3,790,448 See notes to financial statements Semiannual report | Income Fund 15 Maturity Rate (%) date Par value^ Value Pharmaceuticals 0.3% AbbVie, Inc. 4.400 11-06-42 4,855,000 $4,435,635 Endo Pharmaceuticals Holdings, Inc. 7.250 01-15-22 3,765,000 4,075,613 Valeant Pharmaceuticals International, Inc. (S) 7.000 10-01-20 550,000 589,875 Industrials 3.0% Aerospace & Defense 0.3% Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 8,370,000 9,060,525 Airlines 0.7% Air Canada (S) 6.750 10-01-19 2,360,000 2,448,500 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 2,348,951 2,636,697 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 3,340,202 3,757,727 TAM Capital 3, Inc. (S) 8.375 06-03-21 6,040,000 6,311,800 TAM Capital, Inc. 7.375 04-25-17 3,135,000 3,338,775 UAL 2009-1 Pass Through Trust 10.400 11-01-16 1,112,418 1,257,032 UAL 2009-2A Pass Through Trust 9.750 01-15-17 1,828,377 2,079,779 Building Products 0.3% Nortek, Inc. 8.500 04-15-21 2,700,000 2,983,500 Nortek, Inc. 10.000 12-01-18 5,125,000 5,650,313 Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 1,205,000 1,340,563 Commercial Services & Supplies 0.7% Covanta Holding Corp. 7.250 12-01-20 7,700,000 8,409,540 Iron Mountain, Inc. 5.750 08-15-24 16,850,000 15,754,750 Construction & Engineering 0.2% Empresas ICA SAB de CV (S) 8.375 07-24-17 2,340,000 2,293,200 Tutor Perini Corp. 7.625 11-01-18 4,835,000 5,185,538 Electrical Equipment 0.1% Coleman Cable, Inc. 9.000 02-15-18 2,410,000 2,542,550 Industrial Conglomerates 0.4% Odebrecht Finance, Ltd. (S) 7.125 06-26-42 4,390,000 4,077,213 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 5,400,000 5,238,000 Smiths Group PLC (S) 7.200 05-15-19 520,000 612,052 Tenedora Nemak SA de CV (S) 5.500 02-28-23 2,810,000 2,718,675 Machinery 0.1% Volvo Treasury AB (S) 5.950 04-01-15 2,590,000 2,752,429 Marine 0.2% Navios Maritime Holdings, Inc. 8.125 02-15-19 4,310,000 4,396,200 Navios South American Logistics, Inc. 9.250 04-15-19 1,595,000 1,722,600 Information Technology 0.6% Computers & Peripherals 0.2% Seagate HDD Cayman 7.000 11-01-21 5,960,000 6,600,700 Internet Software & Services 0.1% j2 Global, Inc. 8.000 08-01-20 1,935,000 2,084,963 16 Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value IT Services 0.2% Brightstar Corp. (S) 9.500 12-01-16 6,890,000 $7,613,450 Software 0.1% First Data Corp. (S) 8.875 08-15-20 3,080,000 3,422,650 Materials 3.9% Chemicals 0.3% TPC Group, Inc. (S) 8.750 12-15-20 8,560,000 9,041,500 Construction Materials 0.5% Cemex Finance LLC (S) 9.375 10-12-22 3,100,000 3,433,250 China Shanshui Cement Group, Ltd. (S) 8.500 05-25-16 3,740,000 3,889,600 Votorantim Cimentos SA (S) 7.250 04-05-41 8,760,000 8,365,800 Vulcan Materials Company 7.500 06-15-21 1,330,000 1,499,575 Containers & Packaging 0.9% AEP Industries, Inc. 8.250 04-15-19 4,050,000 4,353,750 Ardagh Packaging Finance PLC (S) 7.375 10-15-17 8,745,000 9,400,875 Ball Corp. 4.000 11-15-23 12,770,000 11,461,075 Owens-Brockway Glass Container, Inc. 7.375 05-15-16 2,440,000 2,754,150 Metals & Mining 1.9% APERAM (S) 7.750 04-01-18 2,880,000 2,973,600 ArcelorMittal 7.250 03-01-41 8,940,000 8,493,000 CSN Islands XI Corp. (S) 6.875 09-21-19 1,560,000 1,614,600 CSN Islands XII Corp. (Q)(S) 7.000 09-23-15 2,800,000 2,342,200 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 5,165,000 5,022,963 FMG Resources August 2006 Pty, Ltd. (S) 6.875 04-01-22 13,670,000 14,763,600 HudBay Minerals, Inc. 9.500 10-01-20 9,420,000 9,702,600 Rio Tinto Finance USA, Ltd. 7.125 07-15-28 3,985,000 4,994,958 Rio Tinto Finance USA, Ltd. 9.000 05-01-19 2,400,000 3,157,094 SunCoke Energy, Inc. 7.625 08-01-19 5,960,000 6,421,900 Vale Overseas, Ltd. 4.625 09-15-20 2,400,000 2,445,835 Paper & Forest Products 0.3% Mercer International, Inc. 9.500 12-01-17 3,280,000 3,591,600 Sappi Papier Holding GmbH (S) 7.500 06-15-32 8,249,000 6,434,220 Telecommunication Services 2.9% Diversified Telecommunication Services 1.9% American Tower Corp. 4.700 03-15-22 3,640,000 3,665,516 American Tower Corp. 7.000 10-15-17 3,500,000 4,074,795 Crown Castle Towers LLC (S) 4.883 08-15-20 5,058,000 5,373,321 Frontier Communications Corp. 7.125 03-15-19 2,770,000 3,033,150 Frontier Communications Corp. 7.125 01-15-23 9,855,000 10,101,375 Frontier Communications Corp. 9.250 07-01-21 1,665,000 1,956,375 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 5,175,000 5,580,513 Satelites Mexicanos SA de CV 9.500 05-15-17 4,452,000 4,852,680 SingTel Group Treasury Pte, Ltd. 3.488 04-08-20 SGD 2,250,000 1,869,344 T-Mobile USA, Inc. 6.125 01-15-22 12,610,000 12,846,438 T-Mobile USA, Inc. 6.836 04-28-23 3,090,000 3,213,600 Verizon Communications, Inc. 2.002 09-14-18 3,550,000 3,735,906 Wind Acquisition Finance SA (S) 7.250 02-15-18 1,500,000 1,575,000 See notes to financial statements Semiannual report | Income Fund 17 Maturity Rate (%) date Par value^ Value Wireless Telecommunication Services 1.0% ENTEL Chile SA (S) 4.875 10-30-24 11,545,000 $11,304,379 MetroPCS Wireless, Inc. (S) 6.250 04-01-21 4,814,000 5,006,560 MetroPCS Wireless, Inc. (S) 6.625 04-01-23 3,000,000 3,090,000 SBA Tower Trust (S) 5.101 04-17-17 4,770,000 5,151,734 SoftBank Corp. (S) 4.500 04-15-20 5,760,000 5,724,000 Sprint Communications, Inc. (S) 9.000 11-15-18 1,305,000 1,579,050 Utilities 1.7% Electric Utilities 0.3% Appalachian Power Company 5.000 06-01-17 2,305,000 2,541,820 Dubai Electricity & Water Authority (S) 7.375 10-21-20 4,890,000 5,721,300 Independent Power Producers & Energy Traders 1.2% AES Corp. 4.875 05-15-23 19,339,000 18,227,008 Dynegy, Inc. (S) 5.875 06-01-23 9,015,000 8,474,100 GenOn Energy, Inc. 7.875 06-15-17 947,000 1,048,803 NRG Energy, Inc. 6.625 03-15-23 10,395,000 10,654,875 Multi-Utilities 0.1% Dominion Resources, Inc. 5.600 11-15-16 2,680,000 2,992,515 Water Utilities 0.1% Cia de Saneamento Basico do Estado de Sao Paulo (S) 6.250 12-16-20 3,460,000 3,529,307 Convertible Bonds 1.5% (Cost $33,068,872) Consumer Discretionary 1.0% Automobiles 0.7% Ford Motor Company 4.250 11-15-16 10,490,000 21,222,581 Media 0.3% XM Satellite Radio, Inc. (S) 7.000 12-01-14 5,018,000 10,522,119 Financials 0.1% Real Estate Investment Trusts 0.1% Dundee International 5.500 07-31-18 CAD 1,570,000 1,470,190 Transglobe Apartment (S) 5.400 09-30-18 CAD 1,960,000 1,974,095 Health Care 0.1% Health Care Equipment & Supplies 0.1% Teleflex, Inc. 3.875 08-01-17 1,820,000 2,996,175 Industrials 0.3% Airlines 0.3% United Continental Holdings, Inc. 4.500 06-30-21 7,130,000 8,560,706 Foreign Government Obligations 24.5% (Cost $805,157,908) Australia 2.8% New South Wales Treasury Corp. 6.000 05-01-20 AUD 35,125,000 35,241,124 Queensland Treasury Corp. 6.000 10-21-15 AUD 34,711,000 33,361,042 Queensland Treasury Corp. 6.000 04-21-16 AUD 23,003,000 22,325,012 18 Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Bermuda 0.4% Government of Bermuda (S) 4.854 02-06-24 12,125,000 11,997,409 Brazil 1.3% Federative Republic of Brazil 8.500 01-05-24 BRL 31,675,000 11,975,233 Federative Republic of Brazil 10.000 01-01-21 BRL 18,745,000 7,386,048 Federative Republic of Brazil 10.250 01-10-28 BRL 22,960,000 9,639,413 Federative Republic of Brazil 12.500 01-05-16 BRL 30,750,000 13,832,066 Canada 1.4% Export Development Canada 3.500 02-20-18 NZD 9,440,000 7,341,779 Ontario School Boards Financing Corp., Series 01A2 6.250 10-19-16 CAD 8,485,000 8,988,007 Province of Ontario 6.250 06-16-15 NZD 24,690,000 20,780,576 Province of Quebec 6.750 11-09-15 NZD 7,310,000 6,220,495 Indonesia 0.1% Republic of Indonesia (S) 5.875 03-13-20 4,140,000 4,440,150 Ireland 2.6% Government of Ireland 5.400 03-13-25 EUR 53,710,000 82,573,114 Malaysia 1.9% Government of Malaysia 3.314 10-31-17 MYR 22,000,000 6,764,867 Government of Malaysia 3.741 02-27-15 MYR 78,350,000 24,522,067 Government of Malaysia 3.835 08-12-15 MYR 50,450,000 15,844,227 Government of Malaysia 4.262 09-15-16 MYR 48,250,000 15,372,887 Mexico 1.4% Government of Mexico 5.000 06-15-17 MXN 219,174,600 16,929,369 Government of Mexico 6.000 06-18-15 MXN 72,500,000 5,713,264 Government of Mexico 7.750 05-29-31 MXN 104,263,000 8,295,939 Government of Mexico 8.000 12-07-23 MXN 161,720,000 13,950,650 New Zealand 2.3% Dominion of New Zealand 5.000 03-15-19 NZD 19,200,000 16,135,310 Dominion of New Zealand 6.000 12-15-17 NZD 38,005,000 33,168,934 Dominion of New Zealand 6.000 05-15-21 NZD 26,500,000 23,431,907 Norway 1.0% Government of Norway 4.500 05-22-19 NOK 77,991,000 14,205,453 Government of Norway 5.000 05-15-15 NOK 101,202,000 17,338,060 Peru 0.1% Republic of Peru 7.350 07-21-25 1,930,000 2,436,625 Philippines 2.0% Republic of Philippines 4.950 01-15-21 PHP 608,000,000 14,514,220 Republic of Philippines 5.875 12-16-20 PHP 609,320,800 16,190,868 Republic of Philippines 6.250 01-14-36 PHP 252,000,000 6,188,464 Republic of Philippines 6.500 04-28-21 PHP 678,000,000 18,740,462 Republic of Philippines 8.125 12-16-35 PHP 254,043,000 8,230,256 Singapore 1.6% Republic of Singapore 2.375 04-01-17 SGD 22,500,000 19,071,020 Republic of Singapore 3.250 09-01-20 SGD 36,490,000 31,564,570 See notes to financial statements Semiannual report | Income Fund 19 Maturity Rate (%) date Par value^ Value South Korea 1.5% Korea Development Bank 4.375 08-10-15 1,530,000 1,615,103 Korea Treasury Bond Coupon Strips 3.389 09-10-18 KRW 1,205,430,000 969,636 Korea Treasury Bond Coupon Strips 3.389 03-10-18 KRW 1,205,430,000 989,810 Korea Treasury Bond Coupon Strips 3.397 03-10-17 KRW 1,205,430,000 1,027,984 Korea Treasury Bond Coupon Strips 3.398 09-10-17 KRW 1,205,430,000 1,008,643 Korea Treasury Bond Coupon Strips 3.407 09-10-16 KRW 1,205,430,000 1,047,315 Korea Treasury Bond Coupon Strips 3.414 03-10-16 KRW 1,205,430,000 1,065,618 Korea Treasury Bond Coupon Strips 3.422 09-10-15 KRW 1,205,430,000 1,083,469 Korea Treasury Bond Coupon Strips 3.426 03-10-15 KRW 1,205,430,000 1,100,159 Korea Treasury Bond Coupon Strips 3.430 09-10-14 KRW 1,205,430,000 1,116,231 Korea Treasury Bond Coupon Strips 3.439 03-10-14 KRW 1,205,430,000 1,131,260 Korea Treasury Bond Principal Strips, PO 3.389 09-10-18 KRW 41,928,000,000 33,726,466 Republic of Korea 3.500 03-10-17 KRW 1,500,000,000 1,432,301 Republic of Korea 5.750 09-10-18 KRW 502,000,000 522,972 Sweden 2.1% Kingdom of Sweden 3.750 08-12-17 SEK 78,560,000 13,035,402 Kingdom of Sweden 4.500 08-12-15 SEK 129,600,000 20,951,995 Kingdom of Sweden 5.000 12-01-20 SEK 106,425,000 19,512,102 Svensk Exportkredit AB 7.625 06-30-14 NZD 18,040,000 15,029,789 Thailand 2.0% Bank of Thailand 3.200 10-22-14 THB 1,217,750,000 38,194,003 Kingdom of Thailand 3.250 06-16-17 THB 815,000,000 25,512,444 Term Loans (M) 12.9% (Cost $410,660,392) Consumer Discretionary 2.2% Diversified Consumer Services 0.1% Pacific Industrial Services BidCo Pty, Ltd. 5.000 10-02-18 2,125,000 2,146,250 Hotels, Restaurants & Leisure 0.5% CCM Merger, Inc. 5.000 03-01-17 1,411,445 1,418,944 Hilton Worldwide Finance LLC 4.000 10-26-20 9,578,026 9,607,958 Las Vegas Sands LLC 2.670 11-23-16 3,254,892 3,253,535 Travelport LLC 6.250 06-26-19 2,835,931 2,897,082 Media 0.8% Clear Channel Communications, Inc. 3.814 01-29-16 3,524,819 3,405,367 Clear Channel Communications, Inc. 6.914 01-30-19 10,396,703 9,831,382 Mood Media Corp. 7.000 05-07-18 1,732,026 1,732,026 Univision Communications, Inc. 4.500 03-02-20 3,696,425 3,708,967 Virgin Media Investment Holdings, Ltd. 3.500 06-08-20 6,660,000 6,661,665 Multiline Retail 0.5% Hudson’s Bay Company 4.750 11-04-20 14,765,000 14,949,563 Specialty Retail 0.2% Toys R Us Property Company I LLC 6.000 08-21-19 8,110,000 7,878,865 Textiles, Apparel & Luxury Goods 0.1% Burlington Coat Factory Warehouse Corp. 4.250 02-23-17 2,877,383 2,889,074 20 Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Consumer Staples 1.2% Food & Staples Retailing 0.5% Rite Aid Corp. 5.750 08-21-20 945,000 969,216 SUPERVALU, Inc. 5.000 03-21-19 14,725,601 14,787,728 Food Products 0.3% Del Monte Corp. 4.000 03-08-18 6,429,714 6,432,337 HJ Heinz Company 3.500 06-05-20 2,613,450 2,629,784 Household Products 0.4% The Sun Products Corp. 5.500 03-23-20 13,908,726 13,022,045 Energy 0.6% Energy Equipment & Services 0.2% Offshore Group Investment, Ltd. 6.250 10-26-17 7,006,250 7,032,523 Oil, Gas & Consumable Fuels 0.4% Arch Coal, Inc. 5.750 05-16-18 8,113,403 7,914,624 Fieldwood Energy LLC 8.375 09-30-20 4,705,000 4,794,061 Financials 2.9% Capital Markets 0.6% Walter Investment Management Corp. 5.750 11-28-17 18,962,376 19,095,112 Diversified Financial Services 1.4% Carestream Health, Inc. 5.000 06-07-19 24,494,938 24,747,554 Carestream Health, Inc. 9.500 06-07-19 13,055,000 13,142,038 Ocwen Loan Servicing LLC 5.000 02-15-18 5,502,350 5,557,374 Springleaf Financial Funding Company 4.750 09-25-19 1,180,715 1,192,522 Insurance 0.5% HUB International, Ltd. 4.750 10-02-20 14,375,000 14,527,734 Real Estate Investment Trusts 0.4% iStar Financial, Inc. 4.500 10-16-17 12,571,759 12,630,696 Health Care 1.4% Biotechnology 0.3% Aptalis Pharma, Inc. 6.000 09-18-20 8,369,797 8,437,802 Health Care Equipment & Supplies 0.1% Biomet, Inc. 3.687 07-25-17 3,137,138 3,160,666 Health Care Providers & Services 0.7% Catalent Pharma Solutions, Inc. 3.664 09-15-16 3,577,266 3,587,701 Catalent Pharma Solutions, Inc. 4.250 09-15-17 6,637,494 6,665,703 MModal, Inc. 7.750 08-15-19 3,091,470 2,616,710 National Mentor Holdings, Inc. 6.500 02-09-17 7,154,730 7,190,504 One Call Medical, Inc. (T) TBD 11-20-20 2,380,000 2,359,175 Life Sciences Tools & Services 0.1% Patheon, Inc. 7.250 12-06-18 1,950,300 1,967,365 Pharmaceuticals 0.2% Valeant Pharmaceuticals International, Inc. 4.500 08-05-20 6,942,538 7,015,122 See notes to financial statements Semiannual report | Income Fund 21 Maturity Rate (%) date Par value^ Value Industrials 1.0% Airlines 0.2% Delta Air Lines, Inc. 3.500 04-20-17 7,624,500 7,634,031 Hotels, Restaurants & Leisure 0.4% Four Seasons Holdings, Inc. 4.250 06-27-20 12,745,000 12,803,410 Road & Rail 0.1% Swift Transportation Company LLC 4.000 12-21-17 2,086,451 2,098,969 Trading Companies & Distributors 0.3% American Builders & Contractors Supply Company, Inc. 3.500 04-16-20 10,205,000 10,200,745 Information Technology 1.2% Communications Equipment 0.4% Alcatel-Lucent USA, Inc. 5.750 01-30-19 12,877,738 12,995,247 Electronic Equipment, Instruments & Components 0.3% Dell International LLC 4.500 04-29-20 10,720,000 10,607,901 Software 0.5% BMC Software Finance, Inc. 5.000 09-10-20 9,110,000 9,182,124 First Data Corp. 4.166 03-24-17 1,797,065 1,800,808 First Data Corp. 4.166 03-23-18 3,562,924 3,570,823 First Data Corp. 4.166 09-24-18 1,155,000 1,157,599 Materials 0.9% Chemicals 0.3% US Coatings Acquisition, Inc. 4.750 02-01-20 9,139,075 9,213,330 Construction Materials 0.3% Apex Tool Group LLC 4.500 01-31-20 6,820,725 6,848,860 Doncasters Group, Ltd. 5.500 04-09-20 3,795,925 3,826,767 Containers & Packaging 0.3% Berry Plastics Group, Inc. 3.500 02-07-20 6,746,100 6,725,018 Consolidated Container Company, LLC 5.000 07-03-19 2,935,350 2,948,192 Telecommunication Services 0.6% Diversified Telecommunication Services 0.6% Crown Castle Operating Company 3.250 01-31-19 8,257,512 8,244,375 RentPath, Inc. 6.250 05-29-20 10,917,638 10,740,226 Utilities 0.9% Electric Utilities 0.8% La Frontera Generation LLC 4.500 09-30-20 16,512,795 16,646,961 Otter Products LLC 5.250 04-29-19 9,751,563 9,747,496 Independent Power Producers & Energy Traders 0.1% Dynegy, Inc. 4.000 04-23-20 3,121,408 3,124,660 22 Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Capital Preferred Securities 2.4% (Cost $74,295,160) Financials 2.4% Commercial Banks 2.1% First Midwest Capital Trust I, Series B 6.950 12-01-33 2,694,000 2,774,820 HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) 5.911 11-30-35 12,255,000 12,714,563 M&T Capital Trust I 8.234 02-01-27 1,725,000 1,752,831 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 5,830,000 6,106,925 USB Capital IX (P)(Q) 3.500 01-06-14 22,163,000 17,287,140 Wachovia Capital Trust III (P)(Q) 5.570 01-06-14 27,290,000 25,396,074 Diversified Financial Services 0.3% BAC Capital Trust XIV, Series G (P)(Q) 4.000 12-23-13 15,070,000 11,453,200 Collateralized Mortgage Obligations 5.7% (Cost $172,885,772) Commercial & Residential 4.9% Adjustable Rate Mortgage Trust Series 2004-5, Class 2A1 (P) 2.735 04-25-35 4,471,369 4,380,828 American Home Mortgage Assets LLC Series 2006-6, Class XP IO 2.023 12-25-46 49,258,123 3,440,842 Banc of America Commercial Mortgage Trust, Inc. Series 2006-4, Class AM 5.675 07-10-46 5,850,000 6,441,534 Bear Stearns Adjustable Rate Mortgage Trust Series 2004-10, Class 12A3 (P) 2.758 01-25-35 4,387,968 4,351,294 Series 2005-2, Class A1 (P) 2.600 03-25-35 2,137,709 2,152,399 Series 2005-5, Class A2 (P) 2.250 08-25-35 2,518,310 2,520,370 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.866 01-25-35 2,610,955 2,535,835 Series 2004-8, Class 1A (P) 0.866 09-25-34 865,167 836,759 Series 2005-7, Class 11A1 (P) 0.706 08-25-35 2,639,627 2,415,879 Chase Mortgage Finance Corp. Series 2007-A1, Class 2A1 (P) 2.711 02-25-37 2,524,485 2,528,754 DSLA Mortgage Loan Trust Series 2004-AR1 Class X2 IO 2.111 09-19-44 27,627,477 1,651,446 Series 2005-AR2, Class X2 IO 2.996 03-19-45 53,364,400 4,482,684 Extended Stay America Trust Series 2013-ESHM, Class M (S) 7.625 12-05-19 7,300,000 7,396,748 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.018 07-10-38 3,475,000 3,812,840 GS Mortgage Securities Corp. II Series 2013, Class KYO (P) (S) 3.769 11-08-29 6,695,000 6,670,182 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.656 09-25-35 6,402,717 6,307,413 See notes to financial statements Semiannual report | Income Fund 23 Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) HarborView Mortgage Loan Trust Series 2005-2, Class IX IO 2.215 05-19-35 19,280,272 $1,181,921 Series 2005-9, Class 2A1C IO (P) 0.618 06-20-35 2,387,324 2,317,094 Series 2005-8, Class 1X IO 2.194 09-19-35 15,453,961 1,041,056 Series 2007-3, Class ES IO (S) 0.350 05-19-47 37,928,291 402,988 Series 2007-4, Class ES IO 0.350 07-19-47 40,689,927 432,330 Series 2007-6, Class ES IO (S) 0.342 08-19-37 31,638,038 336,154 Hilton USA Trust (C)(S) Series 2013-HLF, Class EFL 3.919 11-05-30 4,470,000 4,478,755 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.035 10-25-36 46,018,288 2,939,432 Series 2005-AR18, Class 2X IO 1.672 10-25-36 48,050,729 1,671,329 JP Morgan Mortgage Trust Series 2007-A1, Class 1A1 (P) 2.806 07-25-35 4,943,324 4,957,363 Merrill Lynch Mortgage Investors Trust Series 2004-1, Class 2A1 (P) 2.157 12-25-34 2,159,457 2,149,388 Series 2005-A2, Class A2 (P) 2.553 02-25-35 2,074,031 2,069,381 Series 2006-3, Class 2A1 (P) 2.349 10-25-36 2,269,699 2,156,425 Series 2007-1, Class 2A1 (P) 2.680 01-25-37 14,178,989 14,045,919 Merrill Lynch Mortgage Investors, Inc. Series 2005-2, Class 1A 1.666 10-25-35 3,740,180 3,617,711 Merrill Lynch Mortgage Trust Series 2005-LC1, Class AM (P) 5.489 01-12-44 7,010,000 7,501,983 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-3, Class A4 (P) 5.414 07-12-46 2,975,000 3,249,667 Morgan Stanley Capital I Trust Series 2007-IQ13, Class A4 5.364 03-15-44 8,460,000 9,386,810 Morgan Stanley Mortgage Loan Trust Series 2004-8AR, Class 4A1 (P) 2.471 10-25-34 3,208,295 3,134,514 Series 2004-9, Class 1A (P) 5.690 11-25-34 3,120,661 3,028,396 Opteum Mortgage Acceptance Corp. Series 2005-4, Class 1APT (P) 0.476 11-25-35 3,837,272 3,496,891 Structured Asset Securities Corp. Series 2003-7A, Class 3A6 (P) 2.509 12-25-33 3,321,670 3,253,868 WaMu Mortgage Pass Through Certificates Series 2005-AR19, Class A1A2 (P) 0.456 12-25-45 4,773,591 4,264,325 Series 2005-AR6, Class 2A1A (P) 0.396 04-25-45 4,767,489 4,483,209 Series 2005-AR8, Class 2AB2 (P) 0.586 07-25-45 5,140,748 4,788,381 Wells Fargo Mortgage Backed Securities Trust Series 2004-Z, Class 2A1 (P) 2.615 12-25-34 4,301,276 4,340,775 U.S. Government Agency 0.8% Federal Home Loan Mortgage Corp. Series 4077, Class IK IO 5.000 07-15-42 12,681,616 2,939,099 Federal National Mortgage Association Series 2012-118, Class AI IO 3.500 11-25-37 13,400,725 2,322,914 Series 2013-46, Class MI IO 3.500 05-25-43 59,923,465 9,587,892 Series 402, Class 3 IO 4.000 11-25-39 3,741,549 731,320 Series 402, Class 4 IO 4.000 10-25-39 5,807,530 1,027,650 Series 402, Class 7 IO 4.500 11-25-39 7,943,367 1,481,293 Series 406, Class 3 IO 4.000 01-25-41 8,813,995 1,699,872 Series 407, Class 4 IO 4.500 03-25-41 13,793,757 2,095,345 Series 407, Class 7 IO 5.000 03-25-41 11,577,532 2,296,022 Series 407, Class 8 IO 5.000 03-25-41 5,756,760 1,070,113 24 Income Fund | Semiannual report See notes to financial statements Shares Value Asset Backed Securities 0.2% (Cost $6,890,877) Home Equity Asset Trust Series 2003-1, Class M1 (P) 1.666 06-25-33 2,141,361 1,996,342 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 4,864,440 5,219,252 Common Stocks 0.7% (Cost $18,350,827) Consumer Discretionary 0.0% Auto Components 0.0% Lear Corp. 3,614 299,637 Media 0.0% Vertis Holdings, Inc. (I) 300,118 0 Financials 0.7% Commercial Banks 0.7% Talmer Bancorp, Inc. (I)(S) 1,983,302 22,366,218 Real Estate Investment Trusts 0.0% Dundee International 79,684 641,942 Materials 0.0% Chemicals 0.0% LyondellBasell Industries NV, Class A 104 8,027 Containers & Packaging 0.0% Rock-Tenn Company, Class A 531 50,137 Telecommunication Services 0.0% Diversified Telecommunication Services 0.0% Deutsche Telekom AG, ADR 8,253 130,975 Preferred Securities 5.6% (Cost $170,714,756) Consumer Discretionary 0.5% Auto Components 0.4% The Goodyear Tire & Rubber Company, 5.875% 192,715 12,125,628 Household Durables 0.1% Beazer Homes USA, Inc., 7.500% 144,125 4,710,005 Financials 3.6% Commercial Banks 2.5% First Tennessee Bank NA, 3.750% (S) 20,120 14,517,838 M&T Bank Corp., Series A, 6.375% 7,985 6,950,943 M&T Bank Corp., Series C, 6.375% 495 455,400 Regions Financial Corp., 6.375% 386,920 8,616,708 Synovus Financial Corp., 7.875% 196,990 5,391,616 U.S. Bancorp, 3.500% 8,280 6,052,680 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 385,125 10,298,243 See notes to financial statements Semiannual report | Income Fund 25 Shares Value Commercial Banks (continued) Wells Fargo & Company, Series L, 7.500% 14,715 $16,572,769 Wintrust Financial Corp., 5.000% 1,030 1,258,531 Zions Bancorporation, 6.300% 170,072 4,081,728 Zions Bancorporation, 6.950% 154,580 4,057,725 Insurance 0.7% Hartford Financial Services Group, Inc., 7.875% 440,525 12,788,441 MetLife, Inc., 5.000% 183,480 5,662,193 Reinsurance Group of America, Inc., 6.200% 128,754 3,235,588 Real Estate Investment Trusts 0.4% FelCor Lodging Trust, Inc., Series A, 1.950% 99,725 2,413,345 Weyerhaeuser Company, 6.375% 213,265 11,691,187 Industrials 0.3% Aerospace & Defense 0.3% United Technologies Corp., 7.500% 158,950 10,388,972 Utilities 1.2% Electric Utilities 0.7% NextEra Energy, Inc., 5.799% 51,185 2,542,359 Nextera Energy, Inc., 5.889% 93,750 5,233,125 PPL Corp., 8.750% 300,235 15,861,415 Multi-Utilities 0.5% Dominion Resources, Inc., 6.000% 281,580 15,399,610 Maturity Rate (%) date Par value^ Value Escrow Certificates 0.0% (Cost $142) Consumer Discretionary 0.0% Lear Corp., Series B (I) 8.750 12-01-16 2,645,000 23,144 Shares Value Warrants 0.0% (Cost $0) Lear Corp. (Expiration Date: 11-9-14; Strike Price: $0.005) (I) 403 65,141 Par value Value Short-Term Investments 0.4% (Cost $13,122,000) Repurchase Agreement 0.4% Barclays Tri-Party Repurchase Agreement dated 11-29-13 at 0.070% to be repurchased at $13,122,077 on 12-2-13, collateralized by $13,454,100 U.S. Treasury Notes, 0.750%–2.125% due 12-31-15–3-31-18 (valued at $13,384,570, including interest) $13,122,000 13,122,000 Total investments (Cost $3,100,614,945) † 98.5% Other assets and liabilities, net 1.5% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. 26 Income Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ^ All par values are denominated in U.S. dollars unless otherwise indicated. Currency abbreviations AUD — Australian Dollar BRL — Brazilian Real CAD — Canadian Dollar EUR — Euro IDR — Indonesian Rupiah KRW — Korean Won MXN — Mexican Peso MYR — Malaysian Ringgit NOK — Norwegian Krone NZD — New Zealand Dollar PHP — Philippine Peso SEK — Swedish Krona SGD — Singapore Dollar THB — Thai Baht ADR American Depositary Receipts IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield at the end of the period. TBD To Be Determined (C) Security purchased on a when-issued or delayed delivery basis. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $525,068,309 or 16.4% of the fund’s net assets as of 11-30-13. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. † At 11-30-13, the aggregate cost of investment securities for federal income tax purposes was $3,115,901,133. Net unrealized appreciation aggregated $41,000,941, of which $157,067,630 related to appreciated investment securities and $116,066,689 related to depreciated investment securities. The fund had the following country concentration as a percentage of total net assets on 11-30-13: United States 59.4% Australia 4.0% Canada 3.7% Ireland 2.9% Singapore 2.8% New Zealand 2.3% Sweden 2.2% Brazil 2.1% Philippines 2.0% Thailand 2.0% Other Countries 16.6% Total 100.0% See notes to financial statements Semiannual report | Income Fund 27 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $3,100,614,945) $3,156,902,074 Cash 5,596,127 Foreign currency, at value (Cost $4,661,625) 4,545,689 Cash held at broker for futurescontracts 7,300,088 Receivable for investmentssold 6,326,693 Receivable for fund sharessold 4,156,476 Receivable for forward foreign currency exchangecontracts 27,957,943 Dividends and interestreceivable 43,430,554 Receivable for futures variationmargin 195,900 Other receivables and prepaidexpenses 125,173 Totalassets Liabilities Payable for investmentspurchased 13,891,660 Payable for forward foreign currency exchangecontracts 21,541,626 Payable for fund sharesrepurchased 12,426,571 Distributionspayable 1,231,441 Payable toaffiliates Accounting and legal servicesfees 64,785 Transfer agentfees 353,109 Distribution and servicefees 11,604 Trustees’fees 60,486 Other liabilities and accruedexpenses 483,617 Totalliabilities Netassets Net assets consistof Paid-incapital $3,197,649,498 Accumulated distributions in excess of net investment income (39,370,607) Accumulated net realized gain (loss) on investments, futures contracts, written options and foreign currencytransactions (14,015,124) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 62,208,051 Netassets 28 Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($1,377,816,016 ÷ 208,924,908shares) $6.59 Class B ($157,959,198 ÷ 23,950,474shares) 1 $6.60 Class C ($618,248,824 ÷ 93,747,077shares) 1 $6.59 Class I ($1,015,451,431 ÷ 154,280,955shares) $6.58 Class R1 ($16,632,981 ÷ 2,513,920shares) $6.62 Class R2 ($1,801,602 ÷ 273,582shares) $6.59 Class R3 ($3,567,550 ÷ 541,138shares) $6.59 Class R4 ($3,936,832 ÷ 596,715shares) $6.60 Class R5 ($9,271,295 ÷ 1,407,809shares) $6.59 Class R6 ($1,786,089 ÷ 271,110shares) $6.59 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $6.90 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Income Fund 29 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $85,808,286 Dividends 5,093,477 Less foreign taxeswithheld (133,778) Total investmentincome Expenses Investment managementfees 5,524,488 Distribution and servicefees 6,515,441 Accounting and legal servicesfees 330,688 Transfer agentfees 2,321,380 Trustees’fees 81,955 State registrationfees 131,553 Printing andpostage 117,736 Professionalfees 119,441 Custodianfees 725,674 Registration and filingfees 45,434 Other 120,282 Totalexpenses Less expensereductions (96,894) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (8,805,461) Futurescontracts 9,888,908 Writtenoptions 388,988 Foreign currencytransactions 12,247,600 Change in net unrealized appreciation (depreciation)of Investments (89,217,790) Futurescontracts (187,526) Translation of assets and liabilities in foreigncurrencies (28,900,555) Net realized and unrealizedloss Decrease in net assets fromoperations 30 Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 11-30-13 ended (Unaudited) 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $74,830,807 $164,573,638 Net realizedgain 13,720,035 53,353,207 Change in net unrealized appreciation(depreciation) (118,305,871) 99,249,198 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (33,081,901) (89,217,619) ClassB (3,157,611) (8,243,033) ClassC (12,548,630) (33,927,185) ClassI (24,675,332) (33,001,896) ClassR1 (347,662) (714,780) ClassR2 (25,343) (6,331) ClassR3 (70,914) (199,068) ClassR4 (92,355) (150,744) ClassR5 (226,002) (487,314) ClassR6 (26,329) (21,228) From net realizedgain ClassA — (2,528,001) ClassB — (271,603) ClassC — (1,114,187) ClassI — (828,141) ClassR1 — (21,851) ClassR2 — (146) ClassR3 — (6,044) ClassR4 — (4,108) ClassR5 — (11,194) ClassR6 — (602) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 3,759,160,748 3,294,410,734 End ofperiod Accumulated distributions in excess of net investmentincome See notes to financial statements Semiannual report | Income Fund 31 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.34 0.38 0.43 0.48 0.41 Net realized and unrealized gain (loss) oninvestments (0.19) 0.32 (0.35) 0.55 0.73 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.34) (0.39) (0.43) (0.47) (0.42) From net realizedgain — (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1,378 $1,676 $1,751 $1,775 $1,155 $720 Ratios (as a percentage of average net assets): Expenses beforereductions 0.87 6 0.90 0.93 0.91 0.85 0.93 7 Expenses net of fee waivers andcredits 0.87 6 0.90 0.93 0.91 0.85 0.93 7 Net investmentincome 4.47 6 5.05 5.82 6.42 7.77 7.23 Portfolio turnover (%) 24 53 42 33 67 43 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 32 Income Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.12 0.29 0.33 0.38 0.44 0.37 Net realized and unrealized gain (loss) oninvestments (0.18) 0.32 (0.35) 0.54 0.73 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.29) (0.34) (0.38) (0.42) (0.38) From net realizedgain — (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $158 $186 $179 $164 $144 $131 Ratios (as a percentage of average net assets): Expenses beforereductions 1.57 6 1.60 1.63 1.61 1.55 1.63 7 Expenses net of fee waivers andcredits 1.57 6 1.60 1.63 1.61 1.55 1.63 7 Net investmentincome 3.78 6 4.34 5.10 5.75 7.07 6.51 Portfolio turnover (%) 24 53 42 33 67 43 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.12 0.29 0.33 0.38 0.44 0.37 Net realized and unrealized gain (loss) oninvestments (0.19) 0.32 (0.35) 0.55 0.72 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.29) (0.34) (0.38) (0.42) (0.38) From net realizedgain — (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $618 $751 $757 $668 $400 $201 Ratios (as a percentage of average net assets): Expenses beforereductions 1.57 6 1.60 1.63 1.61 1.55 1.63 7 Expenses net of fee waivers andcredits 1.57 6 1.60 1.63 1.61 1.55 1.63 7 Net investmentincome 3.78 6 4.35 5.10 5.71 7.05 6.53 Portfolio turnover (%) 24 53 42 33 67 43 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Income Fund 33 CLASS I SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.16 0.36 0.40 0.45 0.51 0.42 Net realized and unrealized gain (loss) oninvestments (0.19) 0.33 (0.35) 0.55 0.73 (0.65) Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.37) (0.41) (0.45) (0.49) (0.44) From net realizedgain — (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $1,015 $1,111 $577 $510 $141 $45 Ratios (as a percentage of average net assets): Expenses beforereductions 0.54 5 0.52 0.53 0.48 0.48 0.57 Expenses net of fee waivers andcredits 0.53 5 0.52 0.53 0.48 0.48 0.57 Net investmentincome 4.81 5 5.36 6.19 6.77 8.10 7.70 Portfolio turnover (%) 24 53 42 33 67 43 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R1 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.14 0.32 0.36 0.41 0.46 0.38 Net realized and unrealized gain (loss) oninvestments (0.18) 0.32 (0.35) 0.56 0.73 (0.64) Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.32) (0.36) (0.42) (0.44) (0.39) From net realizedgain — (0.01) (0.02) (0.02) (0.03) (0.14) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $18 $12 $9 $8 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.21 5 1.19 1.21 1.13 1.22 1.33 Expenses net of fee waivers andcredits 1.20 5 1.19 1.21 1.13 1.22 1.33 Net investmentincome 4.14 5 4.72 5.52 6.24 7.42 6.81 Portfolio turnover (%) 24 53 42 33 67 43 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Notannualized. 5 Annualized. 34 Income Fund | Semiannual report See notes to financial statements CLASS R2 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.15 0.34 0.08 Net realized and unrealized gain (loss) oninvestments (0.18) 0.33 (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.35) (0.09) From net realizedgain — (0.01) — TotalDistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.88 7 0.73 0.72 7 Expenses net of fee waivers andcredits 0.88 7 0.73 0.72 7 Net investmentincome 4.55 7 5.11 4.89 7 Portfolio turnover (%) 24 53 42 8 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. CLASS R3 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.14 0.32 0.37 0.41 0.47 0.01 Net realized and unrealized gain (loss) oninvestments (0.19) 0.33 (0.35) 0.56 0.72 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.33) (0.37) (0.42) (0.44) (0.01) From net realizedgain — (0.01) (0.02) (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $3 $4 $2 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.10 7 1.10 1.11 1.08 1.63 3.49 Expenses net of fee waivers andcredits 1.10 7 1.10 1.11 1.08 1.25 1.25 Net investmentincome 4.23 7 4.83 5.61 6.10 7.43 6.02 7 Portfolio turnover (%) 24 53 42 33 67 43 9 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R3 shares is 5-21-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Portfolio turnover is shown for the period from 6-1-08 to 5-31-09. See notes to financial statements Semiannual report | Income Fund 35 CLASS R4 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.15 0.35 0.38 0.43 0.49 0.01 Net realized and unrealized gain (loss) oninvestments (0.18) 0.32 (0.34) 0.56 0.72 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.15) (0.35) (0.39) (0.44) (0.46) (0.01) From net realizedgain — (0.01) (0.02) (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 $3 $1 $1 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.80 7 0.81 0.81 0.80 0.92 3.25 Expenses net of fee waivers andcredits 0.70 7 0.71 0.81 0.80 0.92 0.95 Net investmentincome 4.66 7 5.22 5.85 6.56 7.74 6.32 7 Portfolio turnover (%) 24 53 42 33 67 43 9 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R4 shares is 5-21-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Portfolio turnover is shown for the period from 6-1-08 to 5-31-09. CLASS R5 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.37 0.41 0.45 0.52 0.01 Net realized and unrealized gain (loss) oninvestments (0.18) 0.31 (0.35) 0.55 0.71 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.37) (0.41) (0.45) (0.48) (0.01) From net realizedgain — (0.01) (0.02) (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $9 $11 $2 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.50 7 0.50 0.50 0.53 0.99 3.00 Expenses net of fee waivers andcredits 0.49 7 0.50 0.50 0.53 0.65 0.65 Net investmentincome 4.85 7 5.44 6.22 6.80 8.23 6.62 7 Portfolio turnover (%) 24 53 42 33 67 43 9 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R5 shares is 5-21-09. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 9 Portfolio turnover is shown for the period from 6-1-08 to 5-31-09. 36 Income Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.36 0.30 Net realized and unrealized gain (loss) oninvestments (0.18) 0.33 (0.08) Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.37) (0.31) From net realizedgain — (0.01) (0.02) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $1 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.45 7 0.45 0.46 7 Expenses net of fee waivers andcredits 0.45 7 0.45 0.46 7 Net investmentincome 4.94 7 5.39 6.10 7 Portfolio turnover (%) 24 53 42 8 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. See notes to financial statements Semiannual report | Income Fund 37 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Income Fund (the fund) is a series of John Hancock Strategic Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, 38 Income Fund | Semiannual report prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of November 30, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE INVESTMENTS IN SECURITIES VALUE AT 11-30-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS Corporate Bonds — $1,424,313,018 $5,467,476 Convertible Bonds — 46,745,866 — Foreign Government Obligations — 784,783,589 — Term Loans — 411,974,316 — Capital Preferred Securities — 77,485,553 — Collateralized Mortgage Obligations — 180,731,920 1,171,472 Asset Backed Securities — 7,215,594 — Common Stocks $1,130,718 — 22,366,218 Preferred Securities 164,529,680 15,776,369 — Escrow Certificates — — 23,144 Warrants — 65,141 — Short-Term Investments — 13,122,000 — Total Investments in Securities Other Financial Instruments: Forward Foreign Currency Contracts — $6,416,317 — Futures ($187,526) — — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the portfolio for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Semiannual report | Income Fund 39 Term loans (Floating rate loans). The fund may invest in term loans, which often include debt securities that are rated below investment grade at the time of purchase. Term loans are generally subject to legal or contractual restrictions on resale. The liquidity of term loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual loans. During periods of infrequent trading, valuing a term loan can be more difficult and buying and selling a term loan at an acceptable price can be more difficult and delayed, which could result in a loss. The fund’s ability to receive payments of principal, interest and other amounts in connection with term loans will depend primarily on the financial condition of the borrower. The fund’s failure to receive scheduled payments on a term loan due to a default, bankruptcy or other reason, would adversely affect the fund’s income and would likely reduce the value of its assets. Because many term loans are not rated by independent credit rating agencies, a decision to invest in a particular loan could depend exclusively on the subadvisor’s credit analysis of the borrower and/or term loan agents. The fund may have limited rights to enforce the terms of an underlying loan. At November 30, 2013, the fund had $3,139,975 in unfunded loan commitments outstanding. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Foreign taxes are provided for based on the fund’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Foreign currency translation. Assets, including investments and liabilities denominated in foreign currencies, are translated into U.S. dollar values each day at the prevailing exchange rate. Purchases and sales of securities, income and expenses are translated into U.S. dollars at the prevailing exchange rate on the date of the transaction. The effect of changes in foreign currency exchange rates on the value of securities is reflected as a component of the realized and unrealized gains (losses) on investments. Funds that invest internationally generally carry more risk than funds that invest strictly in U.S. securities. These risks are heightened for investments in emerging markets. Risks can result from differences in economic and political conditions, regulations, market practices (including higher transaction costs), accounting standards and other factors. Foreign investments are also subject to a decline in the value of a foreign currency versus the U.S. dollar, which reduces the dollar value of securities denominated in that currency. Foreign taxes. The fund may be subject to withholding tax on income and/or capital gains or repatriation taxes imposed by certain countries in which the fund invests. Taxes are accrued based upon investment income, realized gains or unrealized appreciation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any 40 Income Fund | Semiannual report related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2013 were $1,471 For the six months ended November 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of May 31, 2013, the fund has a capital loss carryforward of $5,860,110 available to offset future net realized capital gains. These carryforwards expire as follows: $301,137 — May 31, 2017 and $5,558,973 — May 31, 2018. As of May 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Semiannual report | Income Fund 41 Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to foreign currency transactions, characterization of distributions, derivative transactions and amortization and accretion on debt securities. Note 3 — Derivative Instruments The fund may invest in derivatives in order to meet its investment objectives. Derivatives include a variety of different instruments that may be traded in the over-the-counter market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated with investing directly in the referenced securities or other referenced underlying instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Forward foreign currency contracts and certain options are typically traded through the OTC market. Non-deliverable forwards and currency options are all regulated by the Commodity Futures Trading Commission (the CFTC) as swaps. Derivative counterparty risk is managed through an ongoing evaluation of the creditworthiness of all potential counterparties and, if applicable, designated clearing organizations. The fund attempts to reduce its exposure to counterparty risk for derivatives traded in the OTC market, whenever possible, by entering into an International Swaps and Derivatives Association (ISDA) Master Agreement with each of its OTC counterparties. The ISDA gives each party to the agreement the right to terminate all transactions traded under the agreement if there is certain deterioration in the credit quality or contractual default of the other party, as defined in the ISDA. Upon an event of default or a termination of the ISDA, the non-defaulting party has the right to close out all transactions and to net amounts owed. This right to close out and net payments across all transactions traded under the ISDA could result in a reduction of the fund’s risk to a counterparty equal to any amounts payable by the portfolios, if any. As defined by the ISDA, the fund may have collateral agreements with certain counterparties to mitigate counterparty risk on OTC derivatives. Subject to established minimum levels, collateral for OTC transactions is generally determined based on the net aggregate unrealized gain or loss on contracts with a particular counterparty. Collateral pledged to the fund is held in a segregated account by a third-party agent or held by the custodian bank for the benefit of the fund and can be in the form of cash or debt securities issued by the U.S. government or related agencies; collateral posted by the fund for OTC transactions is held in a segregated account at the fund’s custodian and is noted in the accompanying Fund’s investments, or if cash is posted, on the Statement of assets and liabilities. The fund’s maximum risk of loss due to counterparty risk is equal to the asset value of outstanding contracts offset by collateral received. Futures and certain options are traded or cleared on an exchange or central clearinghouse. Exchange-traded or cleared transactions generally present less counterparty risk to a fund than OTC transactions. The exchange or clearinghouse stands between the fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the exchange or clearinghouse 42 Income Fund | Semiannual report and the clearing member. Securities pledged by the fund for exchange-traded and cleared transactions, if any are identified in the Fund’s investments. Futures. A futures contract is a contractual agreement to buy or sell a particular currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in the underlying financial instrument and potential losses in excess of the amounts recognized on the Statement of assets and liabilities. Use of long futures contracts subjects the fund to the risk of loss up to the notional value of the futures contracts. Use of short futures contracts subjects the fund to unlimited risk of loss. Upon entering into a futures contract, the fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures margin receivable/payable is included on the Statement of assets and liabilities. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) and unrealized gain or loss is recorded by the fund. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. During the six months ended November 30, 2013, the fund used futures contracts to manage duration of the fund. During the six months ended November 30, 2013, the fund held futures contracts with notional values ranging from $340.9 million to $552.7 million, as measured at each quarter end. The following table summarizes the contracts held at November 30, 2013. UNREALIZED OPEN NUMBER OF EXPIRATION APPRECIATION CONTRACTS CONTRACTS POSITION DATE NOTIONAL BASIS NOTIONAL VALUE (DEPRECIATION) U.S. Treasury 10-Year 1,791 Short Mar-2014 ($224,569,989) ($224,546,625) $23,364 Note Futures U.S. Treasury Long 890 Short Mar-2014 (116,156,610) (116,367,500) (210,890) Bond Futures Notional basis refers to the contractual amount agreed upon at inception of open contracts; notional value represents the current value of the open contract. Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell specific currencies at a price that is set on the date of the contract. The forward contract calls for delivery of the currencies on a future date that is specified in the contract. Risks related to the use of forwards include the possible failure of counterparties to meet the terms of the forward agreement, the failure of the counterparties to timely post collateral if applicable, the risk that currency movements will not favor the fund thereby reducing the fund’s total return, and the potential for losses in excess of the amounts recognized on the Statement of assets and liabilities. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by the fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency or settlement with the counterparty. During the six months ended November 30, 2013, the fund used forward foreign currency contracts to manage against anticipated currency exchange rates. During the six months ended Semiannual report | Income Fund 43 November 30, 2013, the fund held forward foreign currency contracts with U.S. Dollar notional values ranging from $3.1 billion to $6.8 billion, as measured at each quarter end. The following table summarizes the contracts held at November 30, 2013. CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) AUD 66,385,000 CAD 65,612,693 Barclays Bank 12-4-13 — ($1,324,102) ($1,324,102) PLC Wholesale AUD 53,945,000 CAD 52,905,480 Deutsche Bank 12-4-13 — (688,308) (688,308) AG London AUD 248,695,000 CAD 239,120,750 Royal Bank of 12-4-13 $1,326,968 — 1,326,968 Canada AUD 57,035,000 CAD 54,694,968 State Street 12-4-13 440,123 — 440,123 Bank and Trust Company AUD 47,110,000 CAD 45,735,801 Bank of 2-12-14 — (282,850) (282,850) Montreal AUD 7,040,000 CAD 6,767,130 Royal Bank of 2-12-14 21,159 — 21,159 Canada AUD 14,095,000 CAD 13,614,501 Toronto 2-12-14 — (19,477) (19,477) Dominion Bank AUD 68,653,024 USD 62,851,844 Barclays Bank 12-4-13 — (364,428) (364,428) PLC Wholesale CAD 211,776,037 AUD 217,605,000 Royal Bank of 12-4-13 1,237,170 — 1,237,170 Canada CAD 56,106,416 AUD 58,000,000 State Street 12-4-13 9,836 — 9,836 Bank and Trust Company CAD 32,525,807 NZD 37,705,000 Bank of 12-4-13 — (63,173) (63,173) Montreal CAD 7,249,372 NZD 8,720,000 Barclays Bank 12-4-13 — (271,377) (271,377) PLC Wholesale CAD 47,070,172 NZD 55,845,000 Canadian 12-4-13 — (1,132,438) (1,132,438) Imperial Bank of Commerce CAD 51,100,451 NZD 58,960,000 Deutsche Bank 12-4-13 126,370 — 126,370 AG London CAD 57,283,621 NZD 66,540,000 J. Aron & 12-4-13 — (221,013) (221,013) Company CAD 134,701,504 NZD 155,970,000 Royal Bank of 12-4-13 — (114,808) (114,808) Canada CAD 55,456,947 NZD 63,660,000 State Street 12-4-13 402,791 — 402,791 Bank and Trust Company CAD 42,902,958 NZD 49,305,000 Toronto 12-4-13 266,100 — 266,100 Dominion Bank CAD 34,011,224 NZD 39,410,000 Royal Bank of 2-12-14 50,051 — 50,051 Canada CAD 556,225,612 USD 527,978,749 Royal Bank of 12-4-13 — (4,522,669) (4,522,669) Canada CAD 1,385,000 USD 1,340,106 UBS AG 12-4-13 — (36,702) (36,702) EUR 108,298,354 USD 145,845,394 Bank of 12-4-13 1,310,436 — 1,310,436 Montreal EUR 17,110,000 USD 23,190,038 Deutsche Bank 12-4-13 59,034 — 59,034 AG London EUR 44,485,000 USD 60,090,649 J. Aron & 12-4-13 355,580 — 355,580 Company 44 Income Fund | Semiannual report CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) JPY 2,899,794,675 NZD 35,220,000 Canadian 12-4-13 — ($345,099) ($345,099) Imperial Bank of Commerce NOK 388,269,519 USD 63,650,741 State Street 12-4-13 — (281,192) (281,192) Bank and Trust Company NZD 24,000,000 CAD 20,598,600 Bank of 12-4-13 $138,779 — 138,779 Montreal NZD 17,440,000 CAD 15,109,580 Canadian 12-4-13 — (32,095) (32,095) Imperial Bank of Commerce NZD 76,775,000 CAD 66,083,331 Deutsche Bank 12-4-13 265,829 — 265,829 AG London NZD 81,440,000 CAD 69,969,574 Royal Bank of 12-4-13 403,485 — 403,485 Canada NZD 83,495,000 CAD 72,479,261 State Street 12-4-13 — (286,617) (286,617) Bank and Trust Company NZD 65,435,000 CAD 56,733,731 Toronto 12-4-13 — (160,405) (160,405) Dominion Bank NZD 35,800,000 CAD 30,681,781 Royal Bank of 2-12-14 155,559 — 155,559 Canada NZD 35,220,000 JPY 2,865,816,180 Canadian 12-4-13 676,778 — 676,778 Imperial Bank of Commerce NZD 19,503,020 USD 16,166,443 Barclays Bank 12-4-13 — (300,874) (300,874) PLC Wholesale NZD 241,446,481 USD 196,537,436 Deutsche Bank 12-4-13 — (122,427) (122,427) AG London NZD 6,383,082 USD 5,195,829 Canadian 2-12-14 — (28,668) (28,668) Imperial Bank of Commerce SEK 61,641,722 USD 9,587,924 Barclays Bank 12-4-13 — (190,591) (190,591) PLC Wholesale SEK 421,888,798 USD 63,585,350 HSBC Bank USA 12-4-13 731,957 — 731,957 SGD 7,935,066 USD 6,372,575 Royal Bank of 12-4-13 — (49,052) (49,052) Canada SGD 114,824,491 USD 91,822,129 State Street 12-4-13 — (317,504) (317,504) Bank and Trust Company USD 201,109,395 AUD 219,108,024 Bank of Nova 12-4-13 1,679,082 — 1,679,082 Scotia USD 62,560,755 AUD 68,653,024 Barclays Bank 2-12-14 356,362 — 356,362 PLC Wholesale USD 520,411,466 CAD 540,475,930 Royal Bank of 12-4-13 11,777,190 — 11,777,190 Canada USD 527,030,744 CAD 556,225,612 Royal Bank of 2-12-14 4,469,112 — 4,469,112 Canada USD 207,739,084 EUR 156,506,047 Barclays Bank 12-4-13 — (4,921,370) (4,921,370) PLC Wholesale USD 17,759,200 EUR 13,387,307 Standard 12-4-13 — (431,476) (431,476) Chartered Bank USD 145,851,892 EUR 108,298,354 Bank of 2-12-14 — (1,311,860) (1,311,860) Montreal Semiannual report | Income Fund 45 CONTRACTUAL NET UNREALIZED CONTRACT CONTRACT SETTLEMENT UNREALIZED UNREALIZED APPRECIATION/ TO BUY TO SELL COUNTERPARTY DATE APPRECIATION DEPRECIATION (DEPRECIATION) USD 335,915 JPY 33,978,495 State Street 12-4-13 $4,237 — $4,237 Bank and Trust Company USD 64,364,021 NOK 388,269,519 HSBC Bank USA 12-4-13 994,472 — 994,472 USD 63,482,149 NOK 388,269,519 State Street 2-12-14 276,317 — 276,317 Bank and Trust Company USD 89,953,884 NZD 112,829,502 Bank of Nova 12-4-13 — ($1,832,119) (1,832,119) Scotia USD 195,564,406 NZD 241,446,481 Deutsche Bank 2-12-14 111,369 — 111,369 AG London USD 73,651,100 SEK 483,530,520 HSBC Bank USA 12-4-13 — (63,541) (63,541) USD 63,492,050 SEK 421,888,798 HSBC Bank USA 2-12-14 — (735,245) (735,245) USD 96,738,002 SGD 122,759,557 UBS AG 12-4-13 — (1,090,146) (1,090,146) USD 91,822,864 SGD 114,824,491 State Street 2-12-14 311,797 — 311,797 Bank and Trust Company Options. There are two types of options, put options and call options. Options are traded either OTC or on an exchange. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the fund’s exposure to such changes. Risks related to the use of options include the loss of premiums, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values, and for written options, potential losses in excess of the amounts recognized on the Statement of assets and liabilities. In addition, OTC options are subject to the risks of all OTC derivatives contracts. When the fund purchases an option, the premium paid by the fund is included in the portfolio of investments and subsequently “marked-to-market” to reflect current market value. If the purchased option expires, the fund realizes a loss equal to the cost of the option. If the fund enters into a closing sale transaction, the fund realizes a gain or loss, depending on whether proceeds from the closing sale are greater or less than the original cost. When the fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect the current market value of the option written. Premiums received from writing options that expire unexercised are recorded as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. If a put option on a security is exercised, the premium received reduces the cost basis of the securities purchased by the fund. 46 Income Fund | Semiannual report During the six months ended November 30, 2013, the fund used written options to manage against anticipated currency exchange rates. There were no open options contracts as of November 30, 2013. NUMBER OF PREMIUMS CONTRACTS RECEIVED Outstanding, beginning of period — — Options written 228,505,000 $1,003,560 Option closed — — Options exercised (160,315,000) (614,572) Options expired (68,190,000) (388,988) Outstanding, end of period — — Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at November 30, 2013 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate contracts Receivable/payable Futures † $23,364 ($210,890) for futures Foreign currency Receivable/payable for Forward foreign 27,957,943 (21,541,626) contracts forward foreign currency currency exchange contracts contracts † Reflects cumulative appreciation/depreciation on futures as disclosed in Note 3. Only the year end variation margin is separately disclosed in the Statements of assets and liabilities. Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2013: FOREIGN STATEMENT OF WRITTEN FUTURES CURRENCY RISK OPERATIONS LOCATION OPTIONS CONTRACTS TRANSACTIONS* TOTAL Interest rate Net realized gain (loss) $388,988 $9,888,908 — $10,277,896 contracts Foreign currency Net realized gain (loss) — — ($29,439,367) (29,439,367) contracts Total * Realized gain/loss associated with forward foreign currency contracts is included in this caption on the Statement of operations. Semiannual report | Income Fund 47 The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2013: TRANSLATION OF ASSETS STATEMENT OF AND LIABILITIES OPERATIONS FUTURES IN FOREIGN RISK LOCATION CONTRACTS CURRENCIES* TOTAL Interest rate Change in unrealized ($187,526) — ($187,526) contracts appreciation (depreciation) Foreign currency Change in unrealized — ($29,439,367) (29,439,367) contracts appreciation (depreciation) Total * Change in unrealized appreciation/depreciation associated with forward foreign currency contracts is included in this caption on the Statement of operations. Note 4 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.60% of the first $100,000,000 of the fund’s average net assets; (b) 0.45% of the next $150,000,000 of the fund’s average net assets; (c) 0.40% of the next $250,000,000 of the fund’s average net assets; (d) 0.35% of the next $150,000,000 of the fund’s average net assets; and (e) 0.30% of the fund’s average daily net assets in excess of $650,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be 48 Income Fund | Semiannual report amended or terminated at any time by the Advisor upon notice to the funds and with the approval of the Board of Trustees. Accordingly, for the six months ended November 30, 2013, these expense waivers amounted to: CLASS A CLASS B CLASS C CLASS I CLASS R1 CLASS R2 CLASS R3 CLASS R4 CLASS R5 CLASS R6 TOTAL $41,556 $4,710 $18,707 $28,899 $474 $33 $95 $113 $262 $31 < STRONG> The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended November 30, 2013 were equivalent to a net annual effective rate of 0.32% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3 and Class R4 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5 shares, the fund pays for certain other services. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS 12b–1 FEES SERVICE FEES Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% The Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class R4 shares to limit the 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least September 30, 2014, unless renewed by mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, the fee limitation amounted to $2,014 for Class R4 shares for the six months ended November 30, 2013. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $677,893 for the six months ended November 30, 2013. Of this amount, $84,234 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $549,061 was paid as sales commissions to broker-dealers and $44,598 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B, and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed Semiannual report | Income Fund 49 within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2013, CDSCs received by the Distributor amounted to $1,724, $217,737 and $30,577 for Class A, Class B, and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost was calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2013 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEE AGENT FEE Class A $2,234,631 $1,104,543 Class B 843,556 125,034 Class C 3,350,290 496,814 Class I — 590,767 Class R1 64,101 1,986 Class R2 2,463 139 Class R3 11,131 395 Class R4 7,117 473 Class R5 2,152 1,099 Class R6 — 130 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. 50 Income Fund | Semiannual report Note 6 — Fund share transactions Transactions in fund shares for the six months ended November 30, 2013 and for the year ended May 31, 2013 were as follows: Six months ended 11-30-13 Year ended 5-31-13 Shares Amount Shares Amount Class A shares Sold 10,247,698 $67,411,144 37,945,720 $255,013,905 Distributions reinvested 4,573,232 30,008,816 12,383,844 83,207,992 Repurchased (53,064,058) (348,763,922) (73,614,565) (495,291,868) Net decrease Class B shares Sold 230,035 $1,516,897 4,052,462 $27,106,596 Distributions reinvested 415,602 2,727,735 1,077,034 7,238,538 Repurchased (4,119,186) (27,093,625) (5,345,403) (35,967,477) Net decrease Class C shares Sold 2,760,714 $18,167,966 13,934,331 $93,529,730 Distributions reinvested 1,556,681 10,214,356 4,107,578 27,604,135 Repurchased (21,376,959) (140,559,906) (24,217,868) (163,019,067) Net decrease Class I shares Sold 28,772,549 $188,826,321 109,114,349 $743,842,903 Distributions reinvested 3,402,429 22,282,467 3,985,941 26,765,627 Repurchased (42,026,558) (275,794,164) (38,289,327) (255,882,728) Net increase (decrease) Class R1 shares Sold 440,460 $2,904,434 1,255,937 $8,479,643 Distributions reinvested 42,976 282,928 82,316 555,587 Repurchased (575,945) (3,797,766) (648,262) (4,371,347) Net increase (decrease) Class R2 shares Sold 257,024 $1,687,644 17,081 $116,351 Distributions reinvested 654 4,293 10 66 Repurchased (16,226) (106,081) (90) (608) Net increase Class R3 shares Sold 82,654 $542,935 229,599 $1,547,603 Distributions reinvested 10,768 70,664 30,189 202,988 Repurchased (53,154) (347,881) (317,250) (2,153,768) Net increase (decrease) Class R4 shares Sold 76,393 $503,880 391,559 $2,653,257 Distributions reinvested 14,046 92,193 23,034 154,852 Repurchased (116,146) (765,955) (212,419) (1,430,618) Net increase (decrease) Semiannual report | Income Fund 51 Six months ended 11-30-13 Year ended 5-31-13 Shares Amount Shares Amount Class R5 shares Sold 191,559 $1,260,981 806,330 $5,415,704 Distributions reinvested 33,497 219,534 72,555 486,364 Repurchased (211,284) (1,384,737) (1,190,247) (7,928,572) Net increase (decrease) Class R6 shares Sold 204,347 $1,331,300 70,502 $471,600 Distributions reinvested 3,698 24,284 2,370 16,021 Repurchased (22,746) (148,557) (5,006) (34,363) Net increase Total net increase (decrease) Affiliates of the fund owned 6% of shares of beneficial interest of both Class R2 and Class R6 on November 30, 2013. Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $786,600,268 and $1,139,314,520, respectively, for the six months ended November 30, 2013. 52 Semiannual report | Income Fund More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor James R. Boyle † John Hancock Asset Management a division of Craig Bromley † Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | Income Fund 53 800-225-5291 800-338-8080 EASI-Line jhinvestments.com This report is for the information of the shareholders of John Hancock Income Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 91SA 11/13 MF167887 1/14 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Strategic Series By: /s/ Hugh McHaffie Hugh McHaffie President Date: January 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: January 24, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 24, 2014
